

Exhibit 10-BBr
AMENDMENT TO THE
TECH DATA CORPORATION 401(k) SAVINGS PLAN
(as amended and restated effective January 1, 2006)


This Amendment to the Tech Data Corporation 401(k) Savings Plan (the "Plan") is
made and entered into by Tech Data Corporation (the "Employer") this 11th day of
December, 2012.


WITNESSETH:


WHEREAS, Tech Data Corporation, a Florida corporation (the "Employer”) adopted
and maintains the Tech Data Corporation 401(k) Savings Plan, as most recently
amended and restated effective as of January 1, 2006, and as thereafter amended
from time to time (the "Plan") for the benefit of certain of the Employer's
employees; and


WHEREAS, pursuant to Paragraph (b) of Article XII of the Plan, the Employer has
reserved the right to amend the Plan at any time; and


WHEREAS, the Employer desires to amend the Plan to eliminate Employer stock as
an investment option under the Plan.


NOW, THEREFORE, the Plan is hereby amended, effective January 1, 2013, in the
following respects (additions bold-underlined, deletions struck-through);


1.Paragraph (p) of Article I of the Plan shall be deleted in its entirety:
"(p)     "Employer Securities" shall mean common stock, any other type of stock
or any marketable obligation (as defined in Section 407(e) of ERISA) issued by
the Company or any Affiliate of the Company; provided, however, that if Employer
Securities are purchased with borrowed funds, Employer Securities, to the extent
required by Section 4975 of the Code, shall only include:


(1)such securities that are readily tradable on an established securities
market, or


(2) if none of the stock of an Employer (or any Affiliate of such Employer other
than a member of an affiliated service group that includes such Employer) is
readily tradable on an established securities market, common stock issued by the
Employer having a combination of voting power and dividend rights equal to or in
excess of (A) that class of common stock of the Employer or any Affiliate having
the greatest voting power, and (B) that class of common stock of the Employer or
any Affiliate having the greatest dividend rights, or


(3)noncallable preferred stock that is convertible at any time into stock
meeting the requirements of subparagraph (1) or (2) (whichever is applicable),
if such conversion is at a reasonable price (determined pursuant to Treasury
Regulation §54.4975 11(d)(5) as of the date of acquisition by the Trustee)."


2.     Paragraph (f) of Article VI of the Plan shall be deleted in its entirety:
"(f)     Exercise of Voting and Other Rights. Any voting and other rights with
respect to shares of Employer Securities held as part of each Participant’s
Accounts, or a part of any suspense account within the Trust Fund shall be
exercised as follows:


(1)     (A)     If any Employer does not have a registration type class of
securities, as defined in Section 409(e) of the Code, each Participant who is an
Employee of such Employer shall be entitled to direct the Trustee as to the
exercise of any voting rights, attributable to shares allocated to his Accounts,
with respect to the approval or disapproval of any corporate merger or
consolidation, recapitalization, reclassification, liquidation, dissolution, or
sale of substantially all assets of a trade or business.


(B)     If any employer has a registration type security, as defined in Section
409(e) of the Code, any voting and other rights with respect to Employer
Securities (including fractional shares) allocated to any Participant's Accounts
shall be exercised by the Trustee in accordance with instructions received from
such Participant.



1494/74246-001 current/32946732v2

--------------------------------------------------------------------------------



(C)     In connection with the exercise of the rights set forth in subparagraphs
(A) and (B) above, the Trustee shall notify each Participant, at least thirty
(30) days prior to the date upon which such rights are to be exercised;
provided, however, that the Trustee shall not be under any obligation to notify
the Participants sooner that it receives such information as a security holder
of record. In the event the notice received by the Trustee makes it impossible
for the Trustee to comply with such thirty (30) day notice requirement, the
Trustee shall notify
the Participants regarding the exercise of such rights as soon as practicable.
The notification shall include all information distributed to the security
holders of record by the Employer regarding the exercise of such rights.


(D)     Any voting and other rights with respect to Employer Securities
(including fractional shares) held by the Trustee that are not allocated to the
Participants' Accounts shall be exercised by the Trustee in its discretion."


3.     Paragraph (b) of Article VIII of the Plan shall be amended to read as
follows:


"(b)     Form of Benefit Payment. The form of benefit payment shall be a single
sum distribution in cash; provided, however, that a Participant (or, in the case
of a deceased Participant, his beneficiary(ies)) may elect to have all or any
portion of his Account that is invested in Employer Securities paid to him in
the form of whole shares of Employer
Securities.


(1)     Notwithstanding anything to the contrary herein:


(A)     In the case of a retirement, disability or termination of employment
benefit, in no event shall payments extend beyond the life expectancy of the
Participant or the joint life expectancy of the Participant and his designated
beneficiary. If the Participant dies before receiving the entire amount payable
to him, the balance shall be paid to his designated beneficiary or, if there is
none, to the beneficiary specified in Article VII; in each case the balance
shall be
distributed at least as rapidly as under the method being used prior to the
Participant's death.


(B)     In the case of a death benefit,


(i)     payment to the designated beneficiary shall begin within one year
following the Participant's death (unless the designated beneficiary is the
Participant's surviving spouse, in which case such benefit shall begin no later
than the date the Participant would have reached age 70- ½ ) and shall not, in
any event, extend beyond the life expectancy of the designated beneficiary, and


(ii)     payment to a non-designated beneficiary shall be totally
distributed within five years from the date of the Participant's death,


(C)     (A)     Notwithstanding the foregoing, payments under any of the options
described in this paragraph shall satisfy the incidental death benefit
requirements and all other applicable provisions of Section 401 (a)(9) of the
Code, the regulations issued thereunder (including Treasury Reg. Section 1.401
(a)(9)-2), and such other rules thereunder as may be prescribed by the
Commissioner."


4. Paragraph (e) of Article VIII of the Plan shall be deleted in its entirety:


"(e)     Shared Legend. Shares of Employer Securities held or distributed by the
Trustee may include such legend restrictions on transferability as the Company
may reasonably require in order to assure compliance with applicable federal and
state securities laws."


5.     Paragraph (c) of Article IX of the Plan shall be deleted in its entirety:


"(c)     In Service Distribution of ESOP Merger Account.


(1)     Notwithstanding any other provisions of the Plan or the Trust, each
Qualified Participant in the Plan may elect within 90 days after the close of
each Plan Year in the Qualified Election Period (or more frequently, if
permitted by the Plan Administrator on a uniform, nondiscriminatory basis) to
receive a distribution of the value (determined as of the proceeding Valuation
Date) of no more than 25% (in whole multiples of 1%) of the number of shares of
Employer Securities allocated to his ESOP Merger Account.


(2)     The-amount that may be distributed pursuant to this paragraph shall be
determined by multiplying the number of shares of Employer Securities credited
to the Participant's ESOP Merger Account (including shares of

1494/74246-001 current/32946732v2

--------------------------------------------------------------------------------



Employer Securities the value of which has been previously distributed pursuant
to this paragraph) by 25% or, with respect to a Participant's final election,
50% reduced by the amount of any prior distributions received by such
Participant pursuant to this paragraph.


(3)     The Plan Administrator shall direct the Trustee to make distributions
under this paragraph to Qualified Participants pursuant to their valid and
timely elections within 180 days after the end of the Plan Year to which such
elections apply.


(4)     Notwithstanding the foregoing, a Qualified Participant shall not be
entitled to make the election hereunder for a Plan Year within the Qualified
Election Period if the fair market value of his employer Securities Account as
of the last day of such Plan Year is less than $500.


(5)     For purpose of the paragraph, the following definitions shall apply:


(A)     "Qualified Election Period" shall mean the six Plan Year period
beginning with the first Plan Year in which the Participant first becomes a
Qualified Participant.


(B)     "Qualified Participant" shall mean any Participant who, prior to January
1, 2000, has attained age 55 and has been a Participant in the Tech Data
Corporation Employee Stock Ownership Plan for at least ten years."


6.     Subparagraph (a)(1) of Article X of the Plan shall be amended to read as
follows:


"(a)     Investment Funds.


(1) Each Participant may direct the Plan Administrator to invest his Accounts,
including his ESOP Merger Account, in one or more investment funds that may be
made available from time to time and/or in Employer Securities. A Participant's
Accounts shall be divided into sub-accounts to properly account for the various
investment funds in which such Accounts are invested. Each sub-account shall be
adjusted as of each Valuation Date in accordance with Article VI to account for
distributions, withdrawals, loans, contributions and forfeitures allocated to it
and with respect to its share of the income, loss, appreciation and depreciation
of such investment fund."

























































1494/74246-001 current/32946732v2

--------------------------------------------------------------------------------



* * *


Except as hereinabove modified and amended, the Plan shall remain unchanged and
shall continue in full force and effect.


IN WITNESS WHEREOF, this Amendment to the Tech Data Corporation 401(k) Savings
has been executed by its duly authorized officer as of the date set forth above.






TECH DATA CORPORATION
By:
/s/ Caryl Lucarelli
Caryl Lucarelli, VP/HR Americas






1494/74246-001 current/32946732v2